EXHIBIT 10.3

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

99 Park Avenue, 16th Floor

New York, New York 10016

 

December 19, 2007

 

To:

Ivan Railyan

 

Re: Waiver of Employee Compensation

 

Dear Ivan:

 

This letter is intended to confirm our agreement with you regarding the waiver
of certain compensation. As you have been informed by us, Terra Energy &
Resource Technologies, Inc. (the “Company”), expects to enter into a Securities
Purchase Agreement with at third party, Esterna Ltd, which is anticipated to
close in December 2007 (the “Purchase Agreement”). As a material inducement to
Esterna to enter into the Purchase Agreement and other good and valuable
consideration the receipt of which is hereby acknowledged, the Company and its
subsidiaries and related entities (collectively, with the Company, the
“Affiliated Entities”) wish to confirm with you that you have agreed on behalf
of yourself, your heirs, privies, executors, administrators, estate, agents and
assigns to (i) waive all claims or demands for salary due and unpaid, whether or
not due in connection with that certain Employment Agreement dated as of January
7, 2005, as may have been amended and supplemented to date, between the Company
and you (the “Employment Agreement”), that you are entitled to receive from any
Affiliated Entity from the beginning of time through the date of the first
closing under the Purchase Agreement, which totaled approximately $138,317 as of
December 4, 2007; and (ii) to waive all claims or demands for future salary,
whether or not due in connection with the Employment Agreement, that you may be
entitled to receive from any Affiliated Entity from the date of first closing of
the Purchase Agreement through March 31, 2008.

 

The terms hereof, our understanding and your waiver, are subject to the closing
of the transaction contemplated by the Purchase Agreement. This agreement shall
be enforced, governed by and construed in accordance with the laws of the State
of New York, and enforced in the courts located in the New York County in the
State of New York.

 

Sincerely,

 

Terra Energy & Resource Technologies, Inc.

(on behalf of itself and the Affiliated Entities)

 

By: /s/ Dmitry Vilbaum

 

Name:

Dmitry Vilbaum

Title:

Director

 

 

Agreed to and confirmed:

 

/s/ Ivan Railyan

Ivan Railyan

 

 

 

 